       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


EIG CLAIMS SERVICES INC., EIG      §
TECHNOLOGY, INC., EIG RESTORATION, §
INC., AND JASON EVANS,             §
                                   §
              Plaintiffs,          §
v.                                 §
                                   §                 Civil Action No. 6:20-cv-00235
FREDERICK ALLEN BROWN,             §
                                   §
Defendant.                         §


                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1332, 1441, and 1446, defendant, Frederick Allen Brown

(“Brown”), hereby removes to this Court the state-court lawsuit described below, and as grounds

for removal states as follows:

                                  NATURE OF THE ACTION

        1.       On February 27, 2020, plaintiffs, EIG Claims Services Inc.; EIG Technology,

Inc.; EIG Restoration, Inc.; and, Jason Evans (collectively “Plaintiffs”), filed their “Original

Petition for Declaratory Relief’ (“Petition”) in the lawsuit styled EIG Claims Services Inc., et al

v. Frederick Allen Brown in the District Court of Somervell County, Texas, 249th Judicial

District, and bearing Cause No. C10713 (the “State Court Action”). A true and copy of the

Petition is attached as Exhibit A. A true and correct copy of Brown’s answer is attached as

Exhibit B. Brown was not served with any other process, pleadings, or orders. See 28 U.S.C.

§1446(a).

        2.       Plaintiffs allege that their business generally involves providing “artificial

intelligence based insurance and claims handling software services, claims handling services,


NOTICE OF REMOVAL                                                                           PAGE 1
3112074_1.docx
       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 2 of 25




and restoration services.” (Exhibit A, at ¶ 6.). Plaintiffs further allege that Brown “acted as an

advisor and consultant to EIG Claims and to EIG Technology and had loaned or advanced

various fund to EIG Claims.” (Exhibit A, at ¶ 13.). The gist of the lawsuit is the amount

Plaintiffs owe to Brown (i) for his work and (ii) the loans he made to Plaintiffs, which the

Plaintiffs’ pleadings reflect are a combined (work and loans) total of over $1 million.

                            TIMELINESS OF REMOVAL AND VENUE

        3.       Brown is the only defendant in this lawsuit, and he was served with the State

Court Action on March 2, 2020, which was also the date on which he first received notice of the

State Court Action. This Notice of Removal has been filed within thirty (30) days of service, and

is thus timely. See 28 U.S.C. § 1446(b).

        4.         Venue is proper in this district and division under 28 U.S.C. § 1441(a) because

the state court where the lawsuit was filed is in this district and division.

                       JURISDICTION UNDER 28 U.S.C. §13321 and §1441

        5.       This Court has original subject matter jurisdiction over the State Court Lawsuit

under 28 U.S.C. § 1332, because (1) the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and (2) is between citizens of different states.

        6.       In their Petition, seeking declaratory relief, Plaintiffs specifically allege that the

amount of money over which they seek declaratory relief is (i) “past salary of $333,000” (Exhibit

A, at ¶ 14.c.) and (ii) “immediate payment of $837,522 in loans and advances . . .” (Exhibit A, at

¶ 14.i.). Accordingly, the amount in controversy exceeds $75,000.




        1
          The jurisdictional allegations of this Notice were true at the time the State Court Action was commenced
and remain true as of the date of filing of this Notice of Removal.


NOTICE OF REMOVAL                                                                                         PAGE 2
3112074_1.docx
       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 3 of 25




        7.       As accurately reflected in the Petition, plaintiff EIG Claims Services, Inc. is

incorporated in Texas and maintains its principal place of business in Texas; and, therefore it is a

citizen of the State of Texas.

        8.       As accurately reflected in the Petition, plaintiff EIG Technology, Inc. is

incorporated in Delaware and maintains its principal place of business in Texas; and, therefore it

is a citizen of the States of Delaware and Texas.

        9.       As accurately reflected in the Petition, plaintiff EIG Restoration, Inc. is

incorporated in Texas and maintains its principal place of business in Texas; and, therefore it is a

citizen of the State of Texas.

        10.      As accurately reflected in the Petition, plaintiff Jason Evans is an individual who

is domiciled in the State of Texas; and, therefore, he is a citizen of Texas.

        11.      Defendant Frederick Allen Brown is an individual domiciled in the State of

Washington; and, therefore, he is a citizen of the State of Washington.

        12.      Because Plaintiffs are citizens of Texas and Delaware and defendant Brown is a

citizen of Washington, complete diversity of citizenship exists between Plaintiffs and Defendant,

making the lawsuit removable under 28 U.S.C. §1441 because it is a civil action over which the

United States District Court for the Western District of Texas has original subject matter

jurisdiction under 28 U.S.C. §1332.

        13.      In the State Court Lawsuit, Plaintiffs did not request a trial by jury.

        14.      Pursuant to 28 U.S.C. §1446(d), Brown will promptly give written notice to all

other parties and will file a copy of the notice with the clerk of the State Court Action.

        15.      Based on the foregoing grounds, Brown removes this action to the United States

District Court for the Western District of Texas, Waco Division.



NOTICE OF REMOVAL                                                                            PAGE 3
3112074_1.docx
       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 4 of 25




                                                      Respectfully submitted,

                                                      /s/ J. Stephen Ravel
                                                      Lars L. Berg
                                                      State Bar No. 00787072
                                                      Lars.berg@kellyhart.com
                                                      KELLY HART & HALLMAN LLP
                                                      201 Main Street, Suite 2500
                                                      Fort Worth, Texas 76102
                                                      Tel: (817) 878-3597
                                                      817.878.9797 fax

                                                      J. Stephen Ravel
                                                      Texas State Bar No. 16584975
                                                      Sven Stricker
                                                      Texas State Bar No. 24110418
                                                      KELLY HART & HALLMAN LLP
                                                      303 Colorado, Suite 2000
                                                      Austin, Texas 78701
                                                      Tel: (512) 495-6429
                                                      Tel: (512) 495-6464
                                                      Email: steve.ravel@kellyhart.com
                                                      Email: sven.stricker@kellyhart.com

                                                      COUNSEL FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        I certify that on the 27th day of March, 2020, a true and correct copy of the foregoing will

be served via electronic mail, on counsel of record as follows:

                               John V. Elick
                               ELICK LAW FIRM
                               PO Box 803
                               Bellville, TX 77418
                               jve@elicklaw.com

                               Brad Beers
                               BEERS LAW FIRM
                               5020 Montrose Blvd., Suite 700
                               Houston, Texas 77006
                               BBeers@BeersLaw.net

                                                      /s/ J. Stephen Ravel
                                                      J. Stephen Ravel

NOTICE OF REMOVAL                                                                            PAGE 4
3112074_1.docx
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 5 of 25




             EXHIBIT A
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 6 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 7 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 8 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 9 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 10 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 11 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 12 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 13 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 14 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 15 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 16 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 17 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 18 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 19 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 20 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 21 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 22 of 25
Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 23 of 25




              EXHIBIT B
       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 24 of 25
                                                   Filed 3/26/2020 11:21 AM
                                                    Virginia Dickson
                                                    District Clerk
                                 &$86(&      Somervell   County, Texas
                                                    Sonja Mausser

(,*&/$,066(59,&(6,1&(7$/                                      ,17+(',675,&7&28572)

9                                                                 620(59(//&2817<7(;$6

)5('(5,&.$//(1%52:1                                                      7+',675,&7&2857

                                            
                              '()(1'$17¶625,*,1$/$16:(5

         'HIHQGDQW )UHGHULFN $OOHQ %URZQ ³'HIHQGDQW´  ILOHV KLV RULJLQDO DQVZHU DQG ZRXOG

UHVSHFWIXOO\VKRZWKH&RXUWWKHIROORZLQJ

         

                                         *(1(5$/'(1,$/

         3XUVXDQW WR 5XOH  RI WKH 7H[DV 5XOHV RI &LYLO 3URFHGXUH 'HIHQGDQW KHUHE\ HQWHUV D

JHQHUDO GHQLDO GHQ\LQJ HDFK DQG HYHU\ DOO DQG VLQJXODU WKH PDWHULDO DOOHJDWLRQV FKDUJHV DQG

FODLPVFRQWDLQHGLQ3ODLQWLII¶V2ULJLQDO3HWLWLRQIRU'HFODUDWRU\5HOLHI

         

                                                          5HVSHFWIXOO\VXEPLWWHG
                                                          
                                                          
                                                            /s/ Lars L. Berg
                                                          /DUV/%HUJ
                                                          6WDWH%DU1R
                                                          ODUVEHUJ#NHOO\KDUWFRP
                                                          .(//<+$57 +$//0$1//3
                                                          0DLQ6WUHHW6XLWH
                                                          )RUW:RUWK7H[DV
                                                          7HOHSKRQH  
                                                          )DFVLPLOH  
                                                 
                                                          $77251(<6)25'()(1'$17

                                                          

                                



*(1(5$/'(1,$/                                                                                    3$*(
BGRF[
       Case 6:20-cv-00235-ADA-JCM Document 1 Filed 03/27/20 Page 25 of 25




                                   &(57,),&$7(2)6(59,&(

        ,KHUHE\FHUWLI\WKDWRQWKHWKGD\RI0DUFKDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJ

GRFXPHQW ZDV VHUYHG XSRQ DOO FRXQVHO RI UHFRUG YLD WKH &RXUW¶V HOHFWURQLF FDVH ILOLQJ V\VWHP

SXUVXDQWWR7H[DV5XOHVRI&LYLO3URFHGXUHDDVIROORZV



                  -RKQ9(OLFN
                  MYH#HOLFNODZFRP
                  (/,&./$:),50
                  32%R[
                  %HOOYLOOH7;
                  
                  %UDG%HHUV
                  EEHHUV#EHHUVODZQHW
                  %((56/$:),50
                  0RQWURVH%OYG6XLWH
                  +RXVWRQ7H[DV




                                                         /s/ Lars L. Berg
                                                         /DUV/%HUJ






*(1(5$/'(1,$/                                                                                  3$*(
BGRF[
